Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 1 of 17 PageID #: 7751



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   ASTRAZENECA AB and
   ASTRAZENECA PHARMACEUTICALS LP,

               Plaintiffs/Counter-Defendants,

   v.                                           CIVIL ACTION NO. 1:18CV193
                                                      (Judge Keeley)

   MYLAN PHARMACEUTICALS INC.,                   c/w 1:19CV203
   3M COMPANY, and
   KINDEVA DRUG DELIVERY, L.P.,

               Defendants/Counter-Claimants.


                   MEMORANDUM OPINION AND ORDER ADOPTING
          ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

          This patent infringement case involves four United States

   Patents issued to AstraZeneca AB and sold and distributed by

   AstraZeneca    Pharmaceuticals     LP   (collectively,      “AstraZeneca”).

   Specifically, the patents at issue are U.S. Patent Nos.           7,759,328

   (“the ’328 patent”), 8,143,239 (“the ’239 patent”), 8,575,137 (“the

   ’137 patent”), and the 10,166,247 (“the ’247 patent) (collectively,

   “the    patents-in-suit”).    AstraZeneca     uses    the    pharmaceutical

   compositions and methods described in these patents to produce

   Symbicort®     (budesonide/formoterol       fumarate        dihydrate),   a

   prescription drug approved for the treatment of asthma in patients

   6 years of age and older and maintenance treatment in patients with

   chronic     obstructive    pulmonary    disease      (“COPD”),    including

   bronchitis and emphysema.

          Pending before the Court is the parties’ proposed competing
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 2 of 17 PageID #: 7752



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                       1:18CV193
                                                                        c/w    1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”
   claim construction of the term “0.001%”. The Court adopts

   AstraZeneca’s proposed construction of the term “0.001%” for the

   reasons that follow.

                                      I. BACKGROUND

         According to AstraZeneca, 3M Company, through its 3M Drug

   Delivery    Systems        division,    submitted             Abbreviated    New   Drug

   Application (“ANDA”) No. 211699 to the United States Food and Drug

   Administration (“FDA”) under 21 U.S.C. § 355(j), in order to obtain

   approval to engage in the commercial manufacture, use or sale of

   budesonide and formoterol fumarate dihydrate inhalation aerosol,

   80   mcg/4.5    mcg   and    160    mcg/4.5mcg         (“Mylan’s    ANDA    Products”)

   (Dkt. No. 285 at 5-6). On August 17, 2018, 3M transferred certain

   interests      in   ANDA    No.    211699       to    Mylan    Pharmaceuticals     Inc.

   Id. at 6. Thereafter, in a letter dated August 30, 2018, Mylan

   notified AstraZeneca that it had filed ANDA No. 211699 seeking

   approval to market Mylan’s ANDA Products prior to the expiration of

   the patents listed in FDA’s Approved Drug Products with Therapeutic

   Equivalence Evaluations for Symbicort. Id. In its letter, Mylan

   asserted that       the    ’328,    ’239,       and   ’137 patents     are    invalid,

   unenforceable, and not infringed by the commercial manufacture,

   use, or sale of Mylan’s ANDA Products. Id.

         In a second letter dated October 11, 2019, Mylan notified

   AstraZeneca that it had submitted a certification to the FDA to

                                               2
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 3 of 17 PageID #: 7753



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                           1:18CV193
                                                             c/w   1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   obtain approval to engage in the commercial manufacture, use, or

   sale of the product described in ANDA No. 211699 prior to the

   expiration of the ’247 patent. Id. at 8. Mylan also asserted in its

   second letter that the ’247 patent was invalid, unenforceable, and

   not infringed by the commercial manufacture, use, or sale of

   Mylan’s ANDA Products. Id. Following receipt of Mylan’s letters,

   AstraZeneca filed this patent infringement suit, which also seeks

   a declaration of infringement of the patents-in-suit (Dkt. No.

   285).

                             II. LEGAL STANDARDS

        The construction of patent claims is a matter of law governed

   by federal statutes and the decisions of the Supreme Court of the

   United States and the United States Court of Appeals for the

   Federal Circuit. See Markman v. Westview Instruments, Inc., 52 F.3d

   967, 979 (Fed. Cir. 1995). When interpreting the meaning of a

   claim, a court may consider the context, the specification, and the

   prosecution histories as intrinsic evidence. Id. (quoting Unique

   Concepts, Inc. v. Brown, 939 F.2d 1558, 1561 (Fed. Cir. 1991)). “It

   is a bedrock principle of patent law that the claims of a patent

   define the invention to which the patentee is entitled the right to

   exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir.

   2005) (internal quotation marks omitted). The description of an


                                        3
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 4 of 17 PageID #: 7754



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                     1:18CV193
                                                                       c/w   1:19CV203

                    MEMORANDUM OPINION AND ORDER ADOPTING
          ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   invention    in the     claims, therefore,           limits   the    scope   of   the

   invention. Id. “[T]here is no magic formula or catechism for

   conducting claim construction.” Id. at 1324. Instead, the Court is

   free to attach the appropriate weight to appropriate sources “in

   light of the statutes and policies that inform patent law.” Id.

          “[T]he words of a claim are generally given their ordinary and

   customary meaning [which is] the meaning that the term would have

   to a person of ordinary skill in the art in question at the time of

   the invention, i.e., as of the effective filing date of the patent

   application.” Id. at 1312-13 (internal citations and quotation

   marks omitted). “[T]he ordinary meaning of a claim term is its

   meaning to the ordinary artisan after reading the entire patent.”

   Id. at 1321 (internal quotation marks omitted).

          When construing patent claims, then, a court must consider the

   context    of   the     entire   patent,      including       both    asserted    and

   unasserted claims. Id. at 1314. Because a patent will ordinarily

   use patent terms consistently, “the usage of a term in one claim

   can often illuminate the meaning of the same term in other claims.”

   Id. Accordingly, “[d]ifferences among claims” can provide insight

   into “understanding the meaning of particular claim terms,” and

   “the    presence   of    a   dependent       claim    that    adds    a   particular

   limitation gives rise to a presumption that the limitation in


                                            4
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 5 of 17 PageID #: 7755



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                1:18CV193
                                                                  c/w   1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   question is not present in the independent claim.” Id. at 1314-15

   (citing Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910

   (Fed. Cir. 2004)).

        Pursuant to 35 U.S.C. § 112, ¶ 1, an inventor must use the

   patent specification to describe the claimed invention in “full,

   clear,     concise,   and   exact   terms.”     The   patent     specification

   therefore “is always highly relevant to the claim construction

   analysis. Usually, it is dispositive; it is the single best guide

   to   the    meaning   of    a   disputed     term.”   Vitronics      Corp.   v.

   Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

        “[T]he specification may reveal a special definition given to

   a claim term by the patentee that differs from the meaning it would

   otherwise possess. In such cases, the inventor’s lexicography

   governs.” Phillips, 415 F.3d at 1316. “Even when the specification

   describes only a single embodiment, the claims of the patent will

   not be read restrictively unless the patentee has demonstrated a

   clear intention to limit the claim scope using words or expressions

   of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v.

   Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting

   Liebel-Flarsheim,     358   F.3d    at   906)   (internal   quotation    marks

   omitted).

        Nevertheless, a court may not import a limitation into the


                                            5
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 6 of 17 PageID #: 7756



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                     1:18CV193
                                                                      c/w    1:19CV203

                    MEMORANDUM OPINION AND ORDER ADOPTING
          ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   claims from the specification. Phillips, 415 F.3d at 1323. The

   Federal Circuit has “repeatedly warned” against limiting the claims

   to the embodiments specifically described in the specification.

   Id. In other words, a court should not construe the patent claims

   as being limited to a single embodiment simply because the patent

   describes only one embodiment. Id. (citing Gemstar-TV Guide Int’l

   Inc. v. Int’l Trade Comm’n, 383 F.3d 1352, 1366 (Fed. Cir. 2004)).

          A   court   “should    also    consider         the   patent’s    prosecution

   history, if it is in evidence.” Markman, 52 F.3d at 980. The

   prosecution history, which is “intrinsic evidence,” “consists of

   the complete record of the proceedings before the PTO [Patent and

   Trademark Office] and includes the prior art cited during the

   examination of the patent.” Phillips, 415 F.3d at 1317. “[T]he

   prosecution history can often inform the meaning of the claim

   language by demonstrating how the inventor understood the invention

   and whether the inventor limited the invention in the course of

   prosecution,       making    the   claim       scope    narrower   than    it    would

   otherwise be.” Id.

          “The construction that stays true to the claim language and

   most    naturally    aligns    with    the      patent’s      description       of   the

   invention will be, in the end, the correction construction.”

   Renishaw PLC v. Marposs Societa’ per Azionio, 158 F.3d 1243, 1250


                                              6
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 7 of 17 PageID #: 7757



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                     1:18CV193
                                                                       c/w   1:19CV203

                    MEMORANDUM OPINION AND ORDER ADOPTING
          ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   (Fed. Cir. 1998). It follows that “a claim interpretation that

   would    exclude    the     inventor’s      device    is     rarely    the    correct

   interpretation.” Osram GmbH v. Int’l Trade Comm’n, 505 F.3d 1351,

   1358 (Fed. Cir. 2007) (quoting Modine Mfg. Co. v. U.S. Int’l Trade

   Comm’n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)). It is with these

   legal    principles    in     mind   that    the     Court    now     turns   to   the

   construction of the disputed term among the asserted claims of the

   patents-in-suit.

                                    III. ANALYSIS

          The term “0.001%" appears in several claims in the patents-in-

   suit. AstraZeneca argues that “0.001%" should be construed by its

   plain meaning, “which is ‘0.001%, expressed using one significant

   digit.’” (Dkt. No. 292 at 5). Mylan contends that “0.001%" “means

   that    precise     number,     with     only   minor        variations”      because

   AstraZeneca abandoned its proposed construction of “0.001%" during

   prosecution of the patents-in-suit (Dkt. No. 288 at 4).

   A.     The Claims

          The Court begins its analysis by looking to the “actual words

   of the claim,” Becton, Dickinson and Co. v. Tyco Healthcare Group,

   LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010), as well as the context in

   which the disputed term appears. Phillips, 415 F.3d at 1314. Patent

   claims come in two general forms: independent and dependent. 35


                                            7
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 8 of 17 PageID #: 7758



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                           1:18CV193
                                                             c/w   1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   U.S.C. § 112(c). Independent claims do not refer to any other claim

   of the patent and are read separately to determine their scope.

   Inamin, Ltd. v. Magnetar Tech. Corp., 623 F. Supp.2d 1055, 1065

   (C.D. Cal. 2009). Dependent claims, in contrast, refer to at least

   one other claim, include all of the limitations of the claim to

   which they refer, and specify a further limitation on that claim.

   35 U.S.C. § 112(d); see also Monsanto Co. v. Syngenta Seeds, Inc.,

   503 F.3d 1352, 1357 (Fed. Cir. 2007).

        1.    The ’328 Claims

        Independent claim 1 reads:

        1. A pharmaceutical composition comprising formoterol
        fumarate    dihydrate,     budesonide,    1,1,1,2,3,3,3-
        heptafluoropropane   (HFA277),    PVP   K25   (polyvinyl
        pyrrolidone with a nominal K-value of 25), and PEG-1000
        (polyethylene glycol with an average molecular weight of
        1,000), wherein the formoterol fumarate dihydrate is
        present at a concentration of 0.09 mg/ml, the budesonide
        is present at a concentration in the range of 1 mg/ml to
        8 mg/ml, the PVP K25 is present at a concentration of
        0.001% w/w, and the PEG-1000 is present at a
        concentration of 0.3% w/w.

   ’328 patent, col. 8. Independent claim 12 reads:

        12. A pharmaceutical composition comprising formoterol
        fumarate dihydrate, budesonide, HFA227, PVP K25, and PEG-
        1000, wherein the formoterol fumarate dihydrate is
        present at a concentration of 0.09 mg/ml, the budesonide
        is present at a concentration of 1 mg/ml, the PVP K25 is
        present at a concentration of 0.001% w/w, and the PEG-
        1000 is present at a concentration of 0.3% w/w.

   Id. Independent claim 13 reads:


                                        8
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 9 of 17 PageID #: 7759



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                           1:18CV193
                                                             c/w   1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

        13. A pharmaceutical composition comprising formoterol
        fumarate dihydrate, budesonide, HFA227, PVP K25, and PEG-
        1000, wherein the formoterol fumarate dihydrate is
        present at a concentration of 0.09 mg/ml, the budesonide
        is present at a concentration of 2 mg/ml, the PVP K25 is
        present at a concentration of 0.001% w/w, and the PEG-
        1000 is present at a concentration of 0.3% w/w.

   Id. Independent claim 14 reads:

        14. A pharmaceutical composition comprising formoterol
        fumarate dihydrate, budesonide, HFA227, PVP K25, and PEG-
        1000, wherein the formoterol fumarate dihydrate is
        present at a concentration of 0.09 mg/ml, the budesonide
        is present at a concentration of 4 mg/ml, the PVP K25 is
        present at a concentration of 0.001% w/w, and the PEG-
        1000 is present at a concentration of 0.3% w/w.

   Id. at cols. 8, 9. Independent claim 15 reads:

        15. A pharmaceutical composition comprising formoterol
        fumarate dihydrate, budesonide, HFA227, PVP K25, and PEG-
        1000, wherein the formoterol fumarate dihydrate is
        present at a concentration of 0.09 mg/ml, the budesonide
        is present at a concentration of 8 mg/ml, the PVP K25 is
        present at a concentration of 0.001% w/w, and the PEG-
        1000 is present at a concentration of 0.3% w/w.

   Id. at cols. 9, 10.

        2. The ’239 Claims

        Independent claim 1 reads:

        1. A pressurized metered dose inhaler containing a
        suspension composition comprising formoterol fumarate
        dihydrate in the form of particles; budesonide in the
        form of particles; 1,1,1,2,3,3,3-heptafluoropropane
        (HFA227); polyvinyl pyrrolidone (PVP); and polyethylene
        glycol (PEG), wherein the budesonide is present in the
        composition at a concentration in the range of 1 mg/ml to
        8 mg/ml, the PVP is present at a concentration in the
        range of 0.001% to 0.01% w/w, and the PEG is present at
        a concentration in the range of 0.05 to 0.5% w/w, and

                                        9
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 10 of 17 PageID #: 7760



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                           1:18CV193
                                                             c/w   1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

         wherein an actuation of the inhaler delivers 4.5 µg
         formoterol fumarate dihydrate and 40 to 320 µg
         budesonide.

   ’239 patent, cols. 8 and 9. Dependent claim 4 recites that the PVP

   is present in the composition at a concentration of 0.001% w/w. Id.

   at col. 9. Independent claim 10 reads:

         10. A pressurized metered dose inhaler containing a
         suspension composition comprising formoterol fumarate
         dihydrate in the form of particles; budesonide in the
         form of particles; 1,1,1,2,3,3,3-heptafluoropropane
         (HFA227); PVP K25 (polyvinyl pyrrolidone with a nominal
         K-value of 25); and PEG-1000 (polyethylene glycol with an
         average molecular weight of 1,000), wherein the
         budesonide is present at a concentration in the range of
         1 mg/ml to 8 mg/ml; the PVP K25 is present at a
         concentration of 0.001% w/w; and the PEG-1000 is present
         at a concentration of 0.3% w/w, and wherein an actuation
         of the inhaler delivers 4.5 µg formoterol fumarate
         dihydrate and 40 to 320 µg budesonide.

   Id. Independent claim 16 reads:

         16. A method of administering an inhalable composition to
         a patient, the method comprising providing a pressurized
         metered dose inhaler containing a suspension composition
         comprising formoterol fumarate dihydrate in the form of
         particles, budesonide in the form of particles, HFA227,
         PVP K25, and PEG-1000, wherein the budesonide is present
         at a concentration in the range of 1 mg/ml to 8 mg/ml;
         the PVP K25 is present at a concentration of 0.001% w/w;
         and the PEG-1000 is present at a concentration of 0.3%
         w/w , and wherein an actuation of the inhaler delivers
         4.5 µg formoterol fumarate dihydrate and 40 to 320 µg
         budesonide; and causing the patient to inhale the
         composition from the inhaler.

   Id. at cols. 9, 10. Independent claim 24 reads:

         24. A method of administering an inhalable composition to
         a patient, the method comprising providing a pressurized

                                        10
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 11 of 17 PageID #: 7761



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                           1:18CV193
                                                             c/w   1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

         metered dose inhaler containing a suspension composition
         comprising formoterol fumarate dihydrate in the form of
         particles; budesonide in the form of particles; HFA227;
         PVP; and PEG, wherein the budesonide is present in the
         composition at a concentration in the range of 1 mg/ml to
         8 mg/ml, the PVP is present at a concentration in the
         range of 0.001% to 0.01% w/w, and the PEG is present at
         a concentration in the range of 0.05 to 0.5% w/w, and
         wherein an actuation of the inhaler delivers 4.5 µg
         formoterol fumarate dihydrate and 40 to 320 µg
         budesonide; and causing the patient to inhale the
         composition from the inhaler.

   Id. at col. 10.

         3. The ’137 Claims

         Independent claim 1 reads:

         1. A pharmaceutical suspension composition comprising
         formoterol fumarate dihydrate; budesonide; 1,1,1,2,3,3,3-
         heptafluoropropane (HFA227); polyvinyl pyrrolidone (PVP);
         and polyethylene glycol (PEG), wherein the budesonide is
         present in the composition at a concentration in the
         range of 1 mg/ml to 8 mg/ml, the PVP is present at a
         concentration in the range of 0.001% to 0.01% w/w, and
         the PEG is present at a concentration in the range of
         0.05 to 0.5% w/w.

   ’137 patent, col.8. Dependent claim 4 recites that the PVP is

   present in the composition at a concentration of 0.001% w/w. Id.

   Independent claim 9 reads:

         9. A pharmaceutical suspension composition comprising
         formoterol fumarate dihydrate, budesonide, HFA227, PVP
         K25, and PEG-1000, wherein the budesonide is present at
         a concentration in the range of 1 mg/ml to 8 mg/ml and
         the PVP K25 is present at a concentration of 0.001% w/w.

   Id. Dependent claim 25 recites that the PVP is at a concentration

   of 0.001% w/w. Id. at col. 9.

                                        11
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 12 of 17 PageID #: 7762



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                            1:18CV193
                                                                             c/w    1:19CV203

                   MEMORANDUM OPINION AND ORDER ADOPTING
         ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

          4.        The ’247 Claim

          The only claim at issue regarding the ’247 patent is dependent

   claim       4.    Dependent    claim      4    recites     that   “the     pharmaceutical

   composition according to claim 11 in which the PVP is present in an

   amount of 0.001% w/w.” ’247 patent, col. 8 (emphasis in original).

   B.     The Claim Language

          The       center   of   the   parties’        dispute      lies    with    how   many

   significant digits are necessary to express the term “0.001%”. Both

   parties agree that a person of ordinary skill in the art would

   interpret the specification to convey that the “0.001%” term is

   subject to rounding according to the number of significant digits.

   Thus, as advanced by AstraZeneca, the “0.001%” term would include

   a    range       from   “0.0005%”    to       “0.0014%”,    based    on    the    rules   of

   rounding. Under Mylan’s proposed construction, this range would

   include “0.00095" to “0.00105%”. See, e.g., Noven Pharm., Inc. v.

   Actavis Labs. UT, Inc., C.A. No. 15-249-LPS, 2016 WL 3625541, at

   *3, 5 (D. Del. July 5, 2016) (construing “15 mg/cm2” as its

   “[p]lain and ordinary meaning, i.e., ‘15 mg/cm2’ means 15 plus or

   minus at least .5, yielding a claimed range of greater than or


           1
         Independent claim 1 reads, “A stable pharmaceutical
   composition comprising formoterol, budesonide or an epimer
   thereof, 1,1,1-2,3,3,3-heptafluoropropane (HFA227), polyvinyl
   pyrrolidone (PVP) and polyethylene glycol (PEG).” ’247 patent,
   col. 8.

                                                   12
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 13 of 17 PageID #: 7763



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                1:18CV193
                                                                 c/w    1:19CV203

                   MEMORANDUM OPINION AND ORDER ADOPTING
         ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   equal to 14.5 mg/cm2 and less than 15.5 mg/cm2”).

         The plain language of all of the relevant claims in the

   patents-in-suit states the term at issue as “0.001%.” Mylan’s

   proposed definition, which attempts to add a significant digit such

   that the claim term would be read as “0.0010%,” conflicts with the

   plain language of the claim.

         The task of the Court is to “define[] the claim with whatever

   specificity and precision is warranted by the language of the claim

   and the evidence bearing on the proper construction.” PPG Indus. v.

   Guardian Indus. Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998). Here,

   neither the claim language nor prosecution history of the patents

   in suit indicates that AstraZeneca intended to include “0.001%

   expressed with two significant digits” in its claims. The Court is

   thus reluctant     to    follow   Mylan’s   suggestion and rely         on   the

   prosecution history—where AstraZeneca never expressed “0.001%” or

   any   of   the   other   concentrations     of   PVP   with   more    than   one

   significant digit—to adopt a construction that might define the

   disputed term with greater specificity than warranted by the claim

   language.

   C.    The Specification

         The Court turns to the patent specification in the patents-in-

   suit for guidance. Phillips, 415 F.3d at 1317. The specification


                                        13
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 14 of 17 PageID #: 7764



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                        1:18CV193
                                                                         c/w    1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   states that “[s]tability is one of the most important factors which

   determines whether a compound or a mixture of compounds can be

   developed into a therapeutically useful pharmaceutical product.”

   ’328 patent, col. 1:21-24; ’239 patent, col. 1:25-28; ’137 patent,

   col. 1:26-30; ’247 patent, col. 1:12-15. The specification also

   teaches that the PVP is “preferably” present “in an amount of

   0.001% w/w.” ’328 patent, col. 1:46; ’239 patent, col. 1:49; ’137

   patent, col.     1:48;     ’247     patent,     col.    1:48.   The        “0.001%     w/w”

   concentration of PVP “used in this formulation has been found to

   give consistently stable formulations over the required dose range,

   incorporating    a     wide      range   of     concentrations        of    the   active

   components, and at a much lower concentration than indicated in the

   prior art.” ‘328 patent, col. 2:17-21; ’239 patent, col. 2:22-26;

   ’137 patent, col. 2:18-22; ’247 patent, col. 2:11-15.

         While the specification is often described as “‘the single

   best guide to the meaning of a disputed term,’” Phillips, 415 F.3d

   at 1315 (quoting Vitronics, 90 F.3d at 1582), “the scope of patent

   protection”     is   defined       by    “[t]he    claims,      not    specification

   embodiments.” Kara Technology Inc. v. Stamps.com, Inc., 582 F.3d

   1341,   1348   (Fed.      Cir.    2009).   After    a   careful       review      of   the

   specification,       it    is    clear     that    AstraZeneca        used     “0.001%”

   consistently with a single significant digit.


                                              14
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 15 of 17 PageID #: 7765



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                              1:18CV193
                                                                             c/w      1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   D.    The Prosecution History

         Mylan’s strongest argument relies on the prosecution history

   of   the   patents-in-suit.              According        to     Mylan,      its    proposed

   construction is supported because, during the prosecution of the

   patents, AstraZeneca engaged in multiple rounds of patent argument

   and ultimately narrowed its original claim for PVP concentration to

   “0.001%.” (Dkt. No. 288 at 6). Mylan argues that this adjustment

   establishes that AstraZeneca disclaimed all other concentrations of

   PVP, and that the patents-in-suit all claim a PVP concentration of

   precisely “0.001%”. Id. In support of its argument, Mylan asserts

   that during prosecution AstraZeneca favorably distinguished its

   proposed      invention     from        the    prior      art    by    demonstrating       the

   criticality of 0.001% PVP to the stability of the pharmaceutical

   composition. Id. Mylan also points to AstraZeneca’s limitation and

   argument      that    0.001%      PVP    “suprising[ly]”          provided         the   “best

   results” in terms of stability. Id.

         AstraZeneca, however, contends that during prosecution it

   never disclaimed “0.001%” expressed with one significant digit

   (Dkt.   No.    308    at   9).     It    insists       there     was    no   disavowal     or

   disclaimer of the claim scope because expressing a preference for

   “0.001%”      w/w    PVP   does    not        rise   to    the    level      of    clear   and

   unequivocal evidence that the claimed invention did not include


                                                  15
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 16 of 17 PageID #: 7766



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                                    1:18CV193
                                                                     c/w    1:19CV203

                    MEMORANDUM OPINION AND ORDER ADOPTING
          ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   other embodiments of PVP, such as 0.0005%, that would be included

   in rounding “0.001%” to a single significant digit. Id. at 8.

   Importantly, AstraZeneca points out that it never expressed a PVP

   concentration in the invention with more than one significant digit

   during the prosecution history. Id. at 7.

          In context, AstraZeneca’s proposed construction is consistent

   with the claim language and specification of the patents-in-suit.

   See Phillips, 415 F.3d at 1317 (“Yet because the prosecution

   history represents an ongoing negotiation between the PTO and the

   applicant, rather than the final product of that negotiation, it

   often lacks the clarity of the specification and thus is less

   useful     for    claim     construction      purposes.”).       Undoubtedly,    by

   adjusting       its   PVP   preference,    AstraZeneca      was    attempting     to

   distinguish the prior art, which revealed stability in a range of

   0.0025% w/w to 0.5% w/w PVP (Dkt. No. 288-3 at 26). But the

   evidence    relied     on   by   Mylan    falls     short   of    the   “clear   and

   unmistakable disavowal” needed to overcome “the heavy presumption

   that claim terms carry their full ordinary and customary meaning.”

   Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1095 (Fed.

   Cir.    2013)    (internal    citations       and   quotation    marks    omitted).

   Therefore, because the ordinary and customary meaning of “0.001%”

   would be to read “0.001%” with one significant digit, the Court


                                            16
Case 1:18-cv-00193-IMK-RWT Document 317 Filed 08/12/20 Page 17 of 17 PageID #: 7767



   ASTRAZENECA AB ET AL. v. MYLAN ET AL.                           1:18CV193
                                                             c/w   1:19CV203

                  MEMORANDUM OPINION AND ORDER ADOPTING
        ASTRAZENECA’S PROPOSED CONSTRUCTION OF THE TERM “0.001%”

   declines to adopt Mylan’s proposed construction based on the

   prosecution history of the patents-in-suit.

                                 IV. CONCLUSION

         The   Court   ADOPTS   AstraZeneca’s proposed     construction    and

   CONSTRUES the term “0.001%” consistent with its plain and ordinary

   meaning, that is, expressed with one significant digit.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to

   counsel of record.

   DATED: August 12, 2020

                                              /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        17
